Breese, Justice : The Courtis of opinion, that the appellee has misconceived the course proper to be taken to effect the object he has in view. The record does not show any continuance of the cause, any further than the awarding of a certiorari, returnable to the next term, can be understood so to operate. The certiorari was awarded upon the affidavit of the appellant’s counsel, the appellee having no counsel in Court, setting forth that a copy of the appeal bond had not been sent up, and that the record was thereby diminished. At this term of the Court, the appellee shows, by affidavit, that such a bond was on file early in the term, and presents to the Court a certified copy thereof, as the statute requires. Had this fact been known, the certiorari would not have been awarded ; and as the object of it is now accomplished, the order granting the same would be superseded upon a motion to that effect. The present motion is therefore disallowed. J]lotion disallowed. The counsel for the appellee now entered a motion to supersede the certiorari, which was granted. Certiorari superseded.